

117 HJ 59 IH: To acknowledge the courage and sacrifice of veterans of the Vietnam war and formally apologize for the treatment they received upon returning home.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 59IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Crenshaw (for himself and Mr. Smith of Missouri) submitted the following joint resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONTo acknowledge the courage and sacrifice of veterans of the Vietnam war and formally apologize for the treatment they received upon returning home.Whereas members of the Armed Forces of the United States began serving in an advisory role to the Government of South Vietnam in 1955;Whereas, in 1965, ground combat units of the Armed Forces of the United States arrived in the Republic of Vietnam to join approximately 23,000 personnel of the Armed Forces who were already present there;Whereas, by 1969, the number of such troops reached a peak of approximately 549,500, including members of the Armed Forces in the region who were supporting the combat operations;Whereas, on January 27, 1973, the Agreement on Ending the War and Restoring Peace in Viet-Nam (commonly known as the Paris Peace Accords) was signed, which required the release of all prisoners of war of the United States held in North Vietnam and the withdrawal of all Armed Forces of the United States from South Vietnam;Whereas, on March 29, 1973, the Armed Forces of the United States completed the withdrawal of combat units and combat support units from South Vietnam;Whereas, on April 30, 1975, North Vietnamese forces captured Saigon, the capital of South Vietnam, effectively placing South Vietnam under Communist control;Whereas more than 58,000 members of the Armed Forces of the United States lost their lives in the Vietnam war, and more than 300,000 members of the Armed Forces of the United States were wounded in Vietnam;Whereas the Vietnam war was an extremely divisive issue back home in the United States as a result of biased and shameful attacks from the media, academia, politicians, and many others;Whereas some opponents of the war did not limit their opposition to normal political discourse, but engaged in violent protests, including the targeting of Reserve Officers’ Training Corps facilities, recruiting stations, and the bombing of the Army Math Research Center at the University of Wisconsin-Madison; andWhereas members of the Armed Forces who served bravely and faithfully for the United States during the Vietnam war were repeatedly targeted with shameful attacks as the result of decisions that were beyond their control: Now, therefore, be it1.Resolution of apology to veterans of the Vietnam warThe United States, acting through Congress—(1)recognizes the extraordinary sacrifice of veterans of the Vietnam war and commends them for their unwavering and courageous sacrifice to our Nation;(2)urges the President of the United States to formally acknowledge the widespread mistreatment of veterans of the Vietnam war;(3)on behalf of the American people, issues the long-overdue formal apology to veterans of the Vietnam war and their families for the mistreatment they endured during and after the war; and(4)expresses urgent support for increased education in our Nation’s schools to better reflect the courage and sacrifice of veterans of the Vietnam war and the lack of support back home.